—Judgment, Supreme Court, Bronx County (Jerry Crispino, J.), entered July 13, 1998, upon a jury verdict in plaintiffs favor, awarding plaintiff the total sum of $54,268.75, unanimously affirmed, without costs.
The jury verdict, finding, inter alia, that defendant had notice of the ice hazard on its premises upon which plaintiff slipped and fell, was supported by legally sufficient evidence, particularly when the evidence is viewed, as it must be, in the light most favorable to the plaintiff, the prevailing party at trial (see, Alexander v Eldred, 63 NY2d 460, 464). Upon review of the record, we find, in addition, that the verdict was not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.